DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 6-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Patent No. 10048996, hereinafter “Bell”) in view of Trainor et al. (U.S. Patent No. 10354332, hereinafter “Trainor”).

Claims 1, 13, and 18:
Bell discloses an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory (Column 17, Lines 53-56; Computer system 1000 includes one or more processors 1010 coupled to a system memory 1020); 
the at least one processing device being configured: 
to identify, using a first set of system log data (Column 14, Lines 20-22;  A stream of operational metrics from different infrastructure systems of a data center hosting different services may be received), a target variable based at least in part on (i) one or more linear correlations between a set of performance indicators of a system and the target variable (Column 9, Lines 48-50 and 59-62; Temperature monitoring may collect various ambient or system temperatures at different locations within a data center.  The airflow control decisions, such as amount of airflow, direction of airflow, or other operational decisions may be 
to generate an inference model (Column 14, Lines 34-35; Failure models may be generated from the stream of operational metrics) to (i) predict when the system will enter one or more adverse states based at least on a given value of the target variable (Column 11, Lines 37-39; A predicted time till server shut down in the hot spot may be estimated based on upon past temperature and shutdown occurrences) and (ii) identify one or more root causes of the system entering the adverse states based on at least a subset of the set of performance indicators (Column 11, Lines 34-37; Predictive failure modeling may access past historical data to recognize whether the current hot spot may be remedied by applied cooling techniques, which infers the identification of a root cause (i.e., the lack of cooling)); 
to use machine reinforcement learning (Column 4, Lines 3-6; Over time failure models may become more accurate due to feedback and other reinforcement learning techniques based on the accuracy of failure event predictions) (Column 15, Lines 25-26; Response data may be used to update failure models (and/or techniques to determine mitigation recommendations)) to determine an action policy comprising one or more actions that at least partially remediate the one or more adverse states (Column 11, Lines 34-37; Predictive failure modeling may access past historical data to recognize whether the current hot spot may be remedied by applied cooling techniques); 

to automatically execute one or more actions of the action policy in response to said prediction (Column 2, Line 63 – Column 3, Line 3; Services may automatically and programmatically evaluate the potential impact of infrastructure failure events, identify and select mitigation actions, and perform mitigation actions in order to dynamically and proactively respond to changing conditions of the data center).

Bell does not appear to explicitly disclose wherein said generating comprises generating a linear model and a non-linear model based on at least a portion of the first set of system log data. 

Trainor, in analogous art, discloses generating a linear model and a non-linear model based on at least a portion of the first set of system log data (Column 11, Lines 31-32 and 36-37; Machine learning algorithms such as linear models and non-linear models can be used.  From this training data and the algorithms, the model is constructed). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Bell’s failure models by integrating the use of linear and non-linear 

The method of claim 1 is implemented by the apparatus of claim 18 and is therefore rejected with the same rationale.

Regarding the “non-transitory computer readable medium” of claim 13, Bell discloses that tangible, physical hardware storage devices that are suitable for embodying computer program instructions and data include all forms of non-volatile storage (Column 27, Lines 22-24).

Claim 6:
Bell in view of Trainor further discloses wherein the first set of system log data and the second set of system log data comprise one or more events (a hot spot in a particular location), and wherein said predicting comprises determining a state of the system for each of the one or more events (Bell, Column 9, Lines 48-50 and 59-62; Temperature monitoring may collect various ambient or system temperatures at different locations within a data center.  The airflow control decisions, such as amount of airflow, direction of airflow, or other operational decisions may be reported as operational metrics) (Bell, Column 11, Lines 30-34; Predictive failure modeling may analyze temperature monitoring and airflow control data received as operational metrics and such metrics may indicate a hot spot in a particular location in a data center).

Claim 7:
at least one of:
data from a log corresponding to at least one application implemented on a service-oriented architecture (SOA) platform of the system; and
data from a log from at least one virtual machine corresponding to the system (Bell, Column 6, Lines 23-25; Provider network 200 may implement a virtual computing service to provide computing resources).

Claims 8 and 17:
Bell in view of Trainor further discloses wherein the program code when executed by at least one processing device causes the at least one processing device: 
to use the machine reinforcement learning to update the action policy in response to performance of at least one of the actions (Bell, Column 4, Lines 3-6; Over time failure models may become more accurate due to feedback and other reinforcement learning techniques based on the accuracy of failure event predictions) (Bell, Column 15, Lines 25-27; Response data may be used to update failure models (and/or techniques to determine mitigation recommendations) for future infrastructure failure event predictions).

Claim 9:
Bell in view of Trainor further discloses wherein the system comprises a distributed file system (Bell, Column 7, Lines 6-7 and 15-18; Compute instances may include compute instances with a general or specific purpose, such as memory intensive workloads (e.g., high performance databases, distributed memory caches, in-memory analytics, genome 

Claim 10:
Bell in view of Trainor further discloses wherein the one or more adverse states affect one or more of availability and performance of the system (Bell, Column 11, Lines 37-39; A predicted time till server shut down in the hot spot may be estimated based upon past temperature and shutdown occurrences.  A server shut down affects at least the availability of the server).

Claim 11:
Bell in view of Trainor further discloses wherein the set of performance indicators comprises one or more of:
at least one performance indicator corresponding to usage of a processor (Bell, Column 10, Lines 56-58; Device monitoring may be implemented to provide utilization statistics for processors);
at least one performance indicator corresponding to availability of a processor (Bell, Column 10, Lines 56-58; Device monitoring may be implemented to provide utilization statistics for processors, which infers availability of a processor);
at least one performance indicator corresponding to a response time (Bell, Column 7, Line 43; System processing latency for client requests);
at least one performance indicator corresponding to a number of timeouts associated with a service-oriented architecture platform; and


Claim 12:
Bell in view of Trainor further discloses:
outputting an identification of one or more of the root causes corresponding to the at least one adverse state associated with said predicting (Bell, Column 4, Lines 16-18; Recommendations for mitigation actions may be included in failure event predictions (e.g., redirect network traffic away from rack A)) (Bell, Column 13, Lines 4-15; Also see Fig. 5; Details for predicted infrastructure failure event 38279418 may be retrieved and displayed.  Recommended mitigation actions may be provided).

Claims 2-3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Patent No. 10048996, hereinafter “Bell”) in view of Trainor et al. (U.S. Patent No. 10354332, hereinafter “Trainor”); further in view of Shumpert (U.S. Patent No. 10410135, hereinafter “Shumpert”).

Claims 2, 14, and 19:
Bell in view of Trainor discloses the method as recited in claim 1, the medium as recited in claim 13, and the apparatus as recited in claim 18.

Bell in view of Trainor does not appear to disclose wherein the at least one processing device being further configured to determine the one or more threshold values by 

Shumpert, in analogous art, discloses where each model in the model store is trained using a k-means cluster algorithm (Column 6, Lines 29-30). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Bell and Trainor’s model generation by integrating the use of the k-means algorithm, as taught by Shumpert, in order to evaluate streaming data as sensors send it so that deteriorating equipment can be identified and problems addressed before catastrophic or other failures occur (Shumpert, Column 1, Lines 49-53)

Claim 3:
Bell in view of Trainor and further in view of Shumpert discloses the method as recited in claims 1-2, 

Bell in view of Trainor does not appear to disclose labeling the first set of system log data based at least in part on the determined one or more threshold values to create a training dataset, wherein generating the linear model and the non-linear model comprises training the linear model and the non-linear model using at least a portion of the training dataset.

Shumpert, in analogous art, discloses labeling the first set of system log data based at least in part on the determined one or more threshold values to create a training dataset p, a distance threshold t, an instance-weighting window w, a number of clusters k, clusters c1…cn, sample covariance matrices S1…Sk for respective clusters, and µ1…µk as centroids of respective clusters).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Bell and Trainor’s model generation by integrating the use of the k-means algorithm, as taught by Shumpert, in order to evaluate streaming data as sensors send it so that deteriorating equipment can be identified and problems addressed before catastrophic or other failures occur (Shumpert, Column 1, Lines 49-53). 

Claims 4, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Patent No. 10048996, hereinafter “Bell”) in view of Trainor et al. (U.S. Patent No. 10354332, hereinafter “Trainor”); further in view of Saha et al. (U.S. Patent No. 10355938, hereinafter “Saha”).

Claims 4, 15, and 20:
Bell in view of Trainor discloses the method as recited in claim 1, the medium as recited in claim 13, and the apparatus as recited in claim 18.



Saha, in analogous art, discloses using a logistic regression technique to predict failure (Column 6, Lines 3-4). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Bell and Trainor’s system to generate the linear model by using a logistic regression technique, as taught by Saha, in order to predict failure since the dependent variables under consideration includes a binary context (e.g., access point fail or access point will not fail) (Saha, Column 6, Lines 4-6). 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Patent No. 10048996, hereinafter “Bell”) in view of Trainor et al. (U.S. Patent No. 10354332, hereinafter “Trainor”); further in view of Tsou et al. (U.S. Patent Application Publication No. 2018/0189667, hereinafter “Tsou”).

Claims 5 and 16:
Bell in view of Trainor discloses the method as recited in claim 1 and the medium as recited in claim 13.



Tsou, in analogous art, discloses using a random forest of decision trees to implement distributed classification where data is sourced from multiple distributed devices where determinations about whether or not an event has happened are made based on the decision trees hosted on and utilized by multiple other nearby devices (§ 0048, Lines 2-8 and 11-17). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Bell and Trainor’s system to generate the non-linear model by using a random forest of decision trees, as taught by Tsou, in order to detect anomalies in IoT systems, which are typically unreliable (Tsou, § 0023, Lines 24-28) (Tsou, § 0045). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2015/0095718 (Otsuka et al.) – Messages are analyzed to predict a future failure and its location. 
U.S. Patent Application Publication No. 2016/0088006 (Gupta et al.) – Data from a cluster of nodes in a network is collected and labeled as training data from which a model is built thru machine learning.  Anomalies in unlabeled data are computed using the model producing prediction outcomes and metrics. 
U.S. Patent No. 10613962 (Delange) – A failure subsystem obtains logs (e.g., operational information generate by software and hardware) of server computer systems to train the machine learning algorithm used by the failure subsystem to hardware failures.  The machine learning algorithm may be used to generate a model that can be provided as and input metrics (e.g., hardware and software metrics) and output information indicating a point in time that particular computing resources may fail.
U.S. Patent Application Publication No. 2019/0349273 (Rikovic Tabak et al.) - The prediction model is made up of a number of decision trees. Each decision tree takes a random subset of the training data and generates a unique prediction model based on the subset of the training data.  The various unique prediction model associated with each decision tree are then combined (e.g., averaged) to form a larger prediction model (i.e., the random forest prediction model). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAM T TRAN/Primary Examiner, Art Unit 2452